Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This application has been afforded special status (Status 37) under the Cancer Immunotherapy Pilot Program.
This action is in response to papers filed September 28, 2022. Claims 1-2, 4-5, 11, 17, 19, 32, 34-35, 37, 51, 53-58, 62 and 64 are currently pending, as per Applicants’ amendment filed on June, 28, 2022.
In response to the restriction requirement filed on July 28, 2022, Applicants’ election without traverse of Group I, e.g., claims 2, 4-5, 11, 17, 19, 32, 34, 35 and 64, directed to a universal chimeric antigen receptor system having an adaptable receptor specificity component (arCAR), in Applicants’ response filed on September 28, 2022 is acknowledged. Claim 1 links inventions I-II. The examiner notes that claim 64 was inadvertently included in Group IV and not Group I. The examiner appreciates the correction. Claims 2, 4-5, 11, 17, 19, 32, 34-35 and 64 read on the elected invention.  
Moreover, in response to the species restriction requirement, Applicants’ election of the following species is acknowledged:  
1) the antigen binding fragment, the extracellular tag-binding domain, the antigen-binding domain, and the tag comprising the polypeptide of SEQ ID NO: 129 (claim 11),
2) an anti-idiotype molecule comprising the polypeptide of SEQ ID NO: 129 that binds to the tag-binding domain OR tags the polypeptide sequence of SEQ ID NO: 112 (claim 11). 

Claims 37 and 51, 53-58, 62  are withdrawn from further consideration by the Examiner, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim. The requirement for restriction between Groups I-IV is maintained for reasons of record and, and hereby made FINAL. Claims that were drawn to a non-elected invention would have been withdrawn, as being directed to a non-elected invention. Reinstatement of claims drawn to non-elected inventions will be withdrawn during prosecution.

Therefore, claims 1-2, 4-5, 11, 17, 19, 32, 34-35, 37 and 64 are currently under examination to which the following grounds of rejection are applicable.
Priority
This application is claiming the benefit under 35 U.S.C. 119(e) of prior-filed provisional application 63/127,587, filing date December 18, 2020. 
Thus, the earliest possible priority for the instant application is December 18, 2020.
                                           Information Disclosure Statement
    	The information disclosure statement (IDS) submitted on 09/29/2022 (2) and 09/01/2022 (4) are in compliance with the provisions of 37 CFR 1.97 and 1.98. All told, the submitted IDS cite over 393 individual references, representing thousands of pages of publications and other documents. Accordingly, the information disclosure statements have been considered by the examiner to the extent available under the time allotted of examination. Initialed and signed copies of the 1449s are attached to this action.
Drawings
The drawings filed on 12/17/2022 are objected to because the drawings are poorly rendered, see, for example, Figures 2B, 5, 6A, 9A, 9B, 10A, 10B, 11A, 11B, 11C, 11C, 12A, 12B, 12C, 12D, 12E, 15, 16A,16D.  37 CFR 1.84 (l) requires
(l) Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.
The drawings are also objected to because they contain characters (i.e., upper case, lower case, superscript, subscript, or other) that is below 1/8th an inch in height:  37 CFR 1.84(p)(3) requires
(p)(3) Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height. They should not be placed in the drawing so as to interfere with its comprehension. Therefore, they should not cross or mingle with the lines. They should not be placed upon hatched or shaded surfaces. When necessary, such as indicating a surface or cross section, a reference character may be underlined and a blank space may be left in the hatching or shading where the character occurs so that it appears distinct. 

  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Applicant is invited to view the Published Specification in order to view how the drawings of record are not able to be clearly reproduced.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-2, 4-5, 11, 17, 19, 32, 34-35, 37 and 64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	Claim 1 is indefinite in its recitation of “the tag-binding domain” in line 11. There is not proper antecedent bases for the recitation of “the tag-binding domain”.
Claim 1 is indefinite in the recitation of “(i) the tag comprises” in line 13.  There is not proper antecedent bases for the recitation of “(i) the tag comprises”. Claim 1, subpart (i), does not recite a tag binding domain.
Claim 34 is indefinite in its recitation of “derived from”, because the metes and bounds of how the immune effector cells of an arCAR system can be derived from iPSC and still meet the intended limitation of the claims are not clear. Without a clear statement of the process by which the starting material is derivatized, it is not possible to know the metes and bounds of a "derivative" because any given starting material can have many divergent derivatives depending on the process of derivatization. This rejection could be overcome by substituting "isolated" for "derived" in the claim. 	Claim 35 is indefinite in its recitation of “derived from”, because the metes and bounds of how the immune effector cells that are T cells or NK cells of an arCAR system can be derived from iPSC and still meet the intended limitation of the claims are not clear. Without a clear statement of the process by which the starting material is derivatized, it is not possible to know the metes and bounds of a "derivative" because any given starting material can have many divergent derivatives depending on the process of derivatization. This rejection could be overcome by substituting "isolated" for "derived" in the claim.
 	Claims 2, 4-5, 11, 17, 19, 32, 37 and 64 are indefinite insofar as they depend from claim 1.
                                   Claim Rejections - 35 USC § 103	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In relation to the recitation of the term “anti-idiotype molecule” in claims 1, 2, 5 and 64, the Speciation defines the term at paragraph [0091] of the published application: 
“The term “anti-idiotype molecule” refers to a molecule (e.g., peptide, protein, antibody or antibody fragment, alternative scaffold) that specifically recognizes, is specifically targeted to, and/or specifically binds to an idiotope of an antibody, such as an antigen-binding fragment [binds to antigen binding fragment of an antibody]. The idiotopes of an antibody may include, but are not necessarily limited to, residues within one or more of complementarity determining region(s) (CDRs) of the antibody, variable regions of the antibody, and/or partial portions or portions of such variable regions and/or of such CDRs, and/or any combination of the foregoing. The CDR may be one or more selected from the group consisting of CDR-H1, CDR-H2, CDR-H3, CDR-L1, CDR-L2, and CDR-L3.” [emphasis added].

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1, 2, 4, 5, 17, 19, 32 and 64 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sutherland et al. (30 September 2020, International Journal of Molecular Sciences, pp. 1-14, of record IDS filed on 9/1/2022) in view of Bachmann et al. (EP 2 990 416 A 1, of record IDS filed 9/1/2022),  Stanova et al ( Antibodies, 28 May 2020 , pp. 1-15; of record IDS filed on 9/1/2022) and Janeway et al. ((Immunobiology 5, 2001, p. 106-108).
Regarding claim 1, Sutherland et al., is a review paper disclosing modular chimeric antigen receptors for universal CAR-T cell retargeting. Sutherland et al., teaches engineered T cells expressing an extracellular tag-binding domain, a transmembrane domain, and at least one 
    PNG
    media_image1.png
    492
    555
    media_image1.png
    Greyscale
intracellular signaling domain and a further polypeptide comprising a tag or switch element and an antigen binding domain (fig. 1 ). Sutherland’s Figure 2 illustrates various approaches for these tag and tag-binding proteins including antibody fragments, e.g. scFc, binding to a tag (e.g. Figure 2F) . Likewise, Bachmann et al., universal chimeric antigen receptors (UniCAR) comprising a tag-binding domain, an extracellular hinge and a transmembrane domain and a signal transduction domain, wherein the 
    PNG
    media_image2.png
    405
    573
    media_image2.png
    Greyscale
tag-binding domain binds to a tag derived from any human nuclear protein (paragraphs [0009]-   [0010]). The tag-binding domain can be an antibody or antigen-binding fragment (“the tag-binding domain is a single-chain variable fragment (scFv)” paragraph[0033]; paragraph [0029] - [0083], figures, claims).
The combined teachings of Sutherland and Bachmann do not explicitly teach the tag-binding domain is an anti-idiotype molecule,  (e.g, a molecule that binds to antigen binding fragment of an antibody). 

    PNG
    media_image3.png
    214
    405
    media_image3.png
    Greyscale
However, the choice of an antibody binding to the antigen-binding region of other antibodies, i.e. anti-idiotypic antibodies which have been known for decades, as evidenced by Stanova et al., (abstract and Figure 1). 

Therefore, in view of the teachings of Sutherland on various approaches tag and tag-binding proteins including antibody fragments, e.g. scFc, binding to a tag, the teachings of Bachmann the tag-binding domains that are scFv and knowledge in the art about idiotypic antibodies binding the hypervariable region of another antibody (e.g, Ag binding site), it would have been obvious for one of ordinary skill in the art to select an antibody and an anti-idiotype molecule as a tag – tag binding interaction as one alternative of the tag/switch/adaptor and a tag/switch/adaptor-binding domain combination of Sutherland with a reasonable expectation of success.

Regarding claim 2, the combined teachings of Sutherland, Bachmann and Stanova make obvious the product of claim 1. Moreover, it was routine and well known in the art that anti-idiotype antibodies bind to one antigen binding region of an antibody, making obvious a tag-binding domain comprising an antibody that is an anti-idiotypic antibody able to bind a tag comprising an antigen binding region of an antibody , e.g, an antibody and an anti-idiotype molecule as a tag – tag binding interaction (Stanova’s  Figure 1).
Regarding claim 4, the combined teachings of Sutherland, Bachmann and Stanova make obvious the product of claim 1. It would have been obvious for the antigen-binding domain of the second polypeptide to comprise an antigen binding fragment to bind, for example, an extracellular  binding domain of CAR , as illustrated in Sutherland’s Figure 2I.
Regarding claim 5,  the combined teachings of Sutherland, Bachmann and Stanova make obvious the product of claim 1. Moreover, it was routine and well known in the art that anti-idiotype antibodies bind to one antigen binding region of an antibody, making obvious a tag-binding domain comprising an antibody that is an anti-idiotypic antibody able to bind a tag comprising an antigen binding domain of an antibody, e.g, an antibody and an anti-idiotype molecule as a tag – tag binding interaction (Stanova’s  Figure 1).
Regarding claim 17, the combined teachings of Sutherland, Bachmann and Stanova make obvious the product of claim 1. Moreover, both Sutherland (abstract) and Bachmann (paragraph [0002]) teach an antigen-binding domain of a CAR that binds at least one tumor antigen. 
Regarding claim 19, the combined teachings of Sutherland, Bachmann and Stanova make obvious the product of claim 1. Moreover, Bachmann immunotherapy of patients suffering from late-stage tumors of B cell origin (paragraph [0002]), falling within the scope of a hematologic malignancy.
Regarding claim 32, the combined teachings of Sutherland, Bachmann and Stanova make obvious the product of claim 1. Moreover, Sutherland illustrates in Figure 2 various soluble polypeptides (no linked to the polypeptide encoding CAR) comprising a tag or switch element and an antigen binding domain. Bachmann discloses in Figure 2 soluble polypeptides (no linked to the polypeptide encoding CAR).
Regarding claim 64, the combined teachings of Sutherland, Bachmann and Stanova make obvious the product of claim 1. Moreover, Stanova discloses the ability of the Anti-idiotypic antibodies to compete with an antigen for binding to antibody and to alter the biologic activity of an antigen. It  is routine and well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three complementarity determining regions (CDRs) which provide the majority of the contact residues for the binding of the antibody to its target epitope as evidenced by Janeway et al. (page 107). 

***
Claim 11 is  rejected under 35 U.S.C. 103(a) as being unpatentable over Sutherland et al. (30 September 2020, International Journal of Molecular Sciences, pp. 1-14 of record) in view of Bachmann et al. (EP 2 990 416 A 1, of record IDS filed 9/1/2022) and Stanova et al (Antibodies, 28 May 2020, pp. 1-15; of record) as applied to claim 1 above,  and further in view of  Markham (WO 2015103479; Score search result SEQ ID NO:90).
With regard to instant claim 1, Sutherland, Bachmann and Stanova render obvious the claimed product, as iterated above in the 103 rejection the content of which is incorporated herein, in its entirety. In particular, Sutherland and Bachmann discloses variable regions fragments of antibodies able to bind target antigens. The combined cited references  do not disclose the limitation:  wherein one or more of the antigen binding fragment, the extracellular tag-binding domain, the antigen-binding domain, and the tag comprise a polypeptide sequence having at least 90% sequence identity to SEQ ID NO: 90. 
However, before the effective filing date of the claimed invention Markham et al discloses a novel Ig variable heavy chain fragment identified as SEQ ID NO: 126 having 98.6% sequence identity with the claimed amino acid of SEQ ID NO: 90 and having affinity for glycoprotein D2 of herpes CC simplex virus type 2 (HSV-2) or its antigenic fragment (see Score search result for SEQ ID NO: 90, Result No. 1).

    PNG
    media_image4.png
    790
    745
    media_image4.png
    Greyscale

In view of the benefit of targeting one of glycoprotein D2 of herpes simplex virus type 2 (HSV-2) or its antigenic fragment, it would have been obvious for one of the ordinary skill in the art to select the Markham’s amino acid sequence as the antigen-binding fragment of the arCAR system with a reasonable expectation of success.

***
Claims 34 and 35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sutherland et al. (30 September 2020, International Journal of Molecular Sciences, pp. 1-14of record) in view of Bachmann et al. (EP 2 990 416 A 1, of record IDS filed 9/1/2022) and Stanova et al (Antibodies, 28 May 2020, pp. 1-15; of record) as applied to claim 1 above, and further in view of  Themeli et al., (2013 Nature Biotechnology, pp. 928-933) and Valamehr et al. (WO 2021/258016).
With regard to instant claim 1, Sutherland, Bachmann and Stanova render obvious the claimed product, as iterated above in the 103 rejection the content of which is incorporated herein, in its entirety.  Further, Bachmann discloses T and NK lymphocytes that can be genetically modified to express CARs inserted into their plasma membrane (lines 14, 58). 
The combined cited references  do not disclose that T or NK lymphocytes obtained from iPSC.
	Before the effective filing date of the claimed invention, Themeli et al., discloses the generation of tumor-targeted human T lymphocytes from induced pluripotent stem cells for cancer therapy (abstract) . Moreover, Valamehr teaches effector cells obtained from directed differentiation of genomically engineered iPSCs including generation of NK cells (paragraph [0007])
	It would have been obvious for one of ordinary skill in the art to select the iPSC–derived T cells or iPSC–derived NK cells as a source of engineered T cells for immunotherapy.

*The amino acids of SEQ ID NOS: 112 and 129 (elected species) appear to be free of prior art.
Conclusion
Claim 1-2, 4-5, 11, 17, 19, 32, 34-35, 37 and 64 are rejected. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633